Moyer, C.J.,
dissenting.
{¶ 4} I agree with the majority’s interpretation of Gov.Bar R. V(ll)(F)(4)(a)(ii). The rule does require us to impose identical or comparable disciplinary measures unless a substantially different sanction is warranted.
{¶ 5} It is also true, however, that Gov.Bar R. V(11)(F)(6) permits this court to enhance the sanction if an attorney fails to report to the Disciplinary Counsel and to the Clerk of the Supreme Court that he has been subjected to discipline in another jurisdiction. According to the record, Webster did not notify this court of his disbarment in Rhode Island.
{¶ 6} Webster’s conduct warrants an enhanced sanction. Specifically, he was convicted of a felony for making false statements to government agencies, for which we suspended him from the practice of law in Ohio pursuant to Gov.Bar R. V(5)(A)(3). In re Webster (2001), 93 Ohio St.3d 1491, 758 N.E.2d 1143. We thereafter cited him for contempt because he failed to file an affidavit of compliance as ordered. In re Webster, 97 Ohio St.3d 1435, 2002-Ohio-6055, 778 *94N.E.2d 47. Such behavior causes me to conclude that an indefinite suspension is not sufficient. Therefore, in accordance with Gov.Bar R. V(11)(F)(6), I would enhance the sanction and disbar respondent.
Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek Beckman, Assistant Disciplinary Counsel, for relator.
Pfeifer, J., concurs in the foregoing dissenting opinion.